EXHIBIT B Executive Officers and Directors of Perry Corp. (other than Richard C. Perry) Name Principal Occupation Randall Borkenstein Chief Financial Officer and Treasurer Michael C. Neus General Counsel and Secretary Paul Leff Managing Director and Chief Investment Officer Carl Berg Managing Director Lance Rosen Managing Director Elizabeth Haase Managing Director Daniel Goldring Managing Director Alp Ercil Managing Director Ori Uziel Managing Director Matthew Etheridge Managing Director Andy Isikoff Managing Director Dave Russekoff Managing Director Rob Stern Managing Director Emma Warson Managing Director Each of the persons listed above is a citizen of the United States of America, except for Emma Warson, who is a citizen of the United Kingdom.The business address for each of the persons listed above is: c/o Perry Corp., 767 Fifth Avenue, 19th Floor, New York, NY 10153.
